Citation Nr: 1645681	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2005 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and VA's Evidence Intake Center in Newman, Georgia.  As the Veteran resides in Michigan, the Detroit RO retains jurisdiction over his claims.   

In July 2011, the Veteran and his now spouse testified before the undersigned Veterans Law Judge at a video-conference hearing regarding his service-connected migraines.  A transcript of the hearing is associated with the record.  The Veteran's August 2016 substantive appeal reflects that he did not request a hearing with regard to the issue of entitlement to an increased rating for residuals of a TBI.  

In its previous September 2015 decision, the Board noted that the Veteran had submitted a court order reflecting that he sought to change his name, but that this order was incomplete, and that it was therefore unclear whether the Veteran had legally changed his name.  Since that time, the Veteran has submitted the complete court order reflecting that he has legally changed his name.  The Board's caption above reflects both the Veteran's current legal name as well as his former name.  

Before turning to the merits of the issue before the Board, a review of the procedural history of the Veteran's various claims is instructive.  

The issue of entitlement to a higher initial rating for migraines first came before the Board in March 2013.  At that time, the Board also considered the issues of entitlement to service connection for bilateral hearing loss and entitlement to a higher initial rating for irritable bowel syndrome.  The Board remanded each of these claims for further development.  

These issues returned to the Board in September 2015.  In addition to the issues detailed in the preceding paragraph, the Board also addressed the issues of entitlement to an increased rating for a low back disability, entitlement to an increased rating for residuals of a traumatic brain injury, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In that September 2015 decision and remand, the Board granted initial 30 percent ratings, but no higher, for the Veteran's IBS and migraine headaches.  The Board remanded the remaining issues.  In this regard, with respect to the issue of entitlement to service connection for bilateral hearing loss, the Board remanded this issue in order to obtain a VA addendum opinion.  With respect to the issues of entitlement to increased ratings for a low back disability and residuals of a TBI and the issue of entitlement to a TDIU, the Board noted that the Veteran had filed a notice of disagreement as to these issues, but that no statement of the case had yet been issued.  Accordingly, the Board remanded these issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Following that decision, the Veteran appealed the Board's denial of an initial rating in excess of 30 percent for his migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court approved a Joint Motion for Partial Remand that vacated the Board's September 2015 denial regarding that claim and returned the case to the Board.  That same Joint Motion noted that the Veteran did "not take issue with the propriety of the Board's 30% rating for IBS."  Consequently, the Board's September 2015 decision on that matter is final.

Meanwhile, in July 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision that granted an increased rating of 40 percent for the Veteran's service-connected low back disability, and a TDIU, effective May 21, 2015.  The AOJ issued a statement of the case regarding the Veteran's claim for an increased rating for residuals of a TBI and a supplemental statement of the case regarding his claim for service connection for bilateral hearing loss that same month.     

In August 2016, the Veteran filed a substantive appeal as to the issue of entitlement to an increased rating for residuals of a TBI.  That issue was certified to the Board in October 2016.  

From this history, it is clear that only the issues of entitlement to an increased rating for migraine headaches and for a TBI are properly before the Board at this moment.  

The issue of entitlement to an increased rating for IBS was the subject of a final Board decision in September 2015, and the Veteran noted in the July 2016 Joint Motion that he was satisfied with this rating.  

The issue of entitlement to service connection for bilateral hearing loss has been properly appealed and the AOJ most recently readjudicated such matter in a July 2016 supplemental statement of the case.  However, this issue has not been recertified to the Board, and it is not clear whether any further development remains outstanding or necessary.  Under these circumstances, the Board currently declines jurisdiction over the issue of entitlement to service connection for bilateral hearing loss; it will be addressed in a later decision if otherwise in order.  

As to the Veteran's claim for an increased rating for his low back disability, as noted previously, the July 2016 rating decision granted a 40 percent rating for such disability.  In such decision, the AOJ noted that such was a full grant of the benefits sought on appeal as to issue as the Veteran had requested a 40 percent rating for such disability in his May 2015 notice of disagreement.  Therefore, such issue is not properly before the Board. 

Finally, with regard to the Veteran's claim for entitlement to a TDIU, the AOJ granted such claim, effective May 21, 2015, in a July 2016 rating decision.  This adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated, and that it has not been perfected for appellate review.  In this regard, the Veteran is advised that, if he wishes to appeal the effective date of his TDIU, he may enter a notice of disagreement on the prescribed form and file it with the AOJ, but such must be received within one year of the notification of such decision.

Therefore, for the reasons described above, the Board determines that only the issues of entitlement to increased ratings for migraine headaches and for residuals of a TBI are properly before the Board at this time, and the Board shall limit its discussion herein to those matters.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, as applicable to both claims, the Board notes that, in a June 2014 letter, VA informed the Veteran that he was not accepted into VA's Vocational Rehabilitation program as it was determined that it did not appear feasible for him to obtain suitable employment through such program because of the severity of his disability.  As such records may be relevant to the Veteran's claims for higher ratings for his migraine headaches and residuals of TBI, the Board finds that a remand is necessary to obtain them.    

With regard to the Veteran's claim for an increased rating for residuals of a TBI, the Board finds two additional deficiencies requiring a remand.  First, this claim originated with the Veteran's August 2013 claim for a TDIU.  The AOJ subsequently adjudicated both the issues of entitlement to a TDIU and the underlying issue of entitlement to an increased rating for residuals of a TBI in a November 2014 rating decision.  That said, there is no record of the Veteran's having been provided Veterans Claims Assistance Act of 2000 (VCAA) notice specific to his claim for entitlement to an increased rating for a TBI.  On remand, the Veteran should be provided adequate notice regarding how his claim may be substantiated as well as his and VA's respective duties for obtaining evidence.

Next, in his May 2015 notice of disagreement and subsequent communication to VA, the Veteran contends that his TBI residuals are more severe than reflected in the most recent November 2014 VA examination.  Considering the Veteran's contentions, the Board concludes that a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate VCAA notice for his claim for an increased rating for residuals of a traumatic brain injury, including how such claims may be substantiated and the Veteran's and VA's respective duties for obtaining evidence.  
	
2.  Obtain any records from VA's Vocational Rehabilitation program and associate them with his claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the completion of the above actions, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a TBI.  The record and a copy of this Remand must be made available to the examiner.  The examiner should conduct any necessary testing. 

The examiner should identify the nature and severity of all manifestations of the Veteran's TBI, including the levels of impairment resulting from the facets of cognitive impairment and other residuals of TBI.   

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




